DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on July 2, 2021 is acknowledged.
Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 2, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 and 03/19/2021 are considered by the examiner.
The information disclosure statements filed 12/13/2019 and 03/19/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has 
International Search Report and Written Opinion of PCT/KR/2018/006595, mailed August 27, 2018
Search Report of Taiwanese Patent Office in Application No. 107120069 dated December 17, 2018
Office Action of Japanese Patent Office in Application No. 2019-568057 dated December 21, 2020

Claim Objections
Claim 3 is objected to because of the following informalities:
“he encapsulation film” should read --The encapsulation film--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-10, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 10, 12, and 15-17 of copending Application No. 16/620,458 (as currently amended on 06/15/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1 of the instant invention, claims 1, 4, 12, and 15 of copending Application No. 16/620,458 include all of the claim limitations as set forth in claim 1 of the instant invention except that the copending application requires a magnetic layer formed on a metal layer, while the instant invention requires a metal layer formed on a magnetic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the parts of the encapsulation film of copending Application No. 16/620,458 in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claims 7-10 and 13-19 of the instant invention, claims 1, 4, 5, 8, 10, 12, and 15-17 of copending Application No. 16/620,458 include the same further limitations to claim 1 of the copending application, respectively, for further limiting claim 1 of the instant invention.
This is a provisional nonstatutory double patenting rejection.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,081,669. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1 of the instant invention, claim 1 of U.S. Patent No. 11,081,669 includes all of the claim limitations as set forth in claim 1 of the instant invention except that the patented claim requires that a magnetic layer is formed on a metal layer, while the instant claim requires that a metal layer is formed on a magnetic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the parts of the encapsulation film of U.S. Patent No. 11,081,669 in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claims 2-19 of the instant invention, claims 1-18 of U.S. Patent No. 11,081,669 include the same further limitations to claim 1 of the patented invention, respectively, for further limiting claim 1 of the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077450).
Regarding claim 1, Kim et al. teaches an encapsulation film (10) for an organic electronic element ([0008]-[0011]) comprising an encapsulation layer (11) comprising a moisture adsorbent ([0058]), a magnetic layer (13; protective layer) comprising magnetic particles ([0011]), and a metal layer (12) formed on the magnetic layer ([0011]; Figs. 1-2) and having a thermal conductivity of 50 to 800 W/m-K ([0019]).
It is noted that the limitation reciting “for an organic electronic element” is considered functional language related to an intended use of the encapsulation film and is accorded limited weight as the language does not further limit the structure of the product.
Although Kim et al. does not expressly teach that the magnetic layer is formed on the encapsulation layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the parts of the encapsulation film of Kim et al. in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claims 2 and 3, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the encapsulation layer (11) may be formed of two or more layers, such that the resin layer (first layer) is formed between the encapsulation layer and the magnetic layer (13; protective layer) and thus is not in contact with the organic electronic element, while the encapsulation layer (second layer) is in contact first layer) comprises a moisture adsorbent ([0065]-[0066]).
Regarding claim 4, Kim et al. teaches all of the limitations of claim 1 above but does not expressly teach the encapsulation film (10) comprising both a magnetic layer formed on the encapsulation layer (11) and a protective layer formed on the metal layer (12). However, Kim et al. teaches that the protective layer (13) serves to both protect the organic electronic device from external impact [0015] and to enable the film to be fixed by magnets due to the presence of the magnetic particle [0011].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the protective layer of Kim et al. in order to enhance the encapsulation film’s protective and magnetic properties, thus arriving at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a mere duplication of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claim 5, Kim et al. teaches all of the limitations of claim 4 above but does not expressly teach than an adhesive layer is formed between the metal layer and the protective layer. However, the reference does teach that the encapsulation layer (10) may contain a pressure-sensitive adhesive composition or an adhesive composition which may be selected according to the purpose of those of ordinary skill in the art ([0011], [0065]).
Although the reference does not expressly teach that the adhesive composition may be formed between the protective layer and the metal layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 6, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the metal layer (12) has a thickness in a range of 10 µm to 100 µm [0015], which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Kim et al. teaches all of the limitations of clam 1 above and further teaches that the metal layer (12) can include any one of a metal, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, or a combination thereof [0018].
Regarding claim 8, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the metal layer (12) can include any one of aluminum, copper, nickel, silicon oxide, aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof [0018].
Regarding claims 9 and 10, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the magnetic layer (13; protective layer) comprises a binder resin, wherein the magnetic particles of the protective layer may be included at 50 to 400 parts by weight with respect to 100 parts by weight of the binder resin ([0011], claim 7).
It is noted that after conversion, the claimed range of 5 to 30 parts by weight of binder resin with respect to 100 parts by weight of magnetic particles is equivalent to 333 to 2000 parts by weight of magnetic particles with respect to 100 parts by weight of prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 11, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the magnetic particles may be one or more of Fe3O4, Fe2O3, MnFe2O4, BaFe12O19, SrFe12O19, CoFe2O4, Fe, CoPt, or FePt [0011]. Therefore, the reference teaches that the magnetic particles can include Fe, CoPt alloy, FePt alloy, or oxides containing Fe, Mn, Co, Sr, and/or Ba.
Regarding claim 12, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the magnetic layer (13; protective layer) has a thickness of 40 µm to 400 µm, or 80 µm to 280 µm [0015], which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 13, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the encapsulation layer (11) may be formed of a single layer or two or more layers [0065].
Regarding claim 14, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the encapsulation layer (11) comprises an encapsulation resin [0023].
Regarding claim 15, 
Regarding claim 16, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the encapsulation layer (11) may encapsulate an entire surface of an organic electronic element (22) formed on a substrate (21) (Fig. 2, [0081]).
Regarding claim 17, Kim et al. teaches all of the limitations of claim 1 above and further teaches that the encapsulation film (10) further comprises a bright spot inhibitor, wherein the magnetic particle contained in the protective layer may be one or more of Fe3O4, Fe2O3, BaFe12O19, SrFe12O19, Fe, and FePt [0011], which the instant specification lists as materials which may be used as the bright spot inhibitor (see paragraph [0016]).
While it is acknowledged that all of the claimed physical properties are not explicitly recited by Kim et al., the reference teaches all of the claimed features and further teaches examples of materials for the bright spot inhibitor which the instant specification discloses would have the claimed properties. Therefore, the claimed physical properties, i.e. an adsorption energy for outgases being 0 eV or less as calculated by the density functional theory, would be implicitly achieved by any of the materials which may be used as the bright spot inhibitor, as disclosed in [0016] of the instant specification. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 18, Kim et al. teaches all of the limitations of claim 17 above and further teaches that the encapsulation layer (11) may be formed in two or more layers, including a first layer (second layer) in contact with the organic electronic first layer) not in contact with the element ([0065]-[0066]). Kim et al. further teaches that the bright spot inhibitor (metal particle) is contained in the magnetic layer [0011].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077450) as applied to claim 17 above, and further in view of Yamakita et al. (US 2015/0048361).
Regarding claim 19, Kim et al. teaches all of the limitations of claim 17 above but does not expressly teach a particle diameter of the bright spot inhibitor. However, in the analogous art of sealing films for preventing damage to electronic components by hydrogen, Yamakita et al. teaches an organic electronic element (1; display unit, [0003]) having a hydrogen absorption layer which contains a bright spot inhibitor (hydrogen adsorbent) to prevent the adjacent semiconductor layer from damage caused by exposure to hydrogen ([0011]-[0012], [0056]-[0058]). Yamakita teaches that the bright spot inhibitor (hydrogen absorbent) can be alloys made of Ti, Ni, Al, Ti-Fe, zeolite, mesoporous silica, or carbon nanotubes ([0059]-[0062]), which the instant specification lists as materials which may be used as the bright spot inhibitor (see paragraph [0016]).
Yamakita further teaches that the particle diameter of the bright spot inhibitor is preferably less than about 30 nm, which overlaps the claimed range, in order to maintain a low scattering coefficient such that the particles do not block or scatter UV or visible light ([0063]-[0064]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bright spot inhibitor of Kim et al. by setting a particle diameter in the range of 30 nm or less as taught by Yamakita et al. in order to prevent the particles from blocking or scattering UV light.

Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830) in view of Tateishi (JP 2009-221515, translation via EPO provided).
Regarding claims 1 and 9-12, Yoo et al. teaches an encapsulation film for an organic electronic element (22; organic electronic device, OED) comprising an encapsulation layer (12) comprising a moisture adsorbent ([0017], [0031]-[0034]) and a metal layer (13) having a thermal conductivity of 50 to 800 W/m-K ([0015], Figs. 1-3). Yoo et al. does not expressly teach the encapsulation film comprising a magnetic layer formed on the encapsulation layer and comprising magnetic particles.
However, in the analogous art of protective films organic electronic elements [0042], Tateishi teaches an encapsulation film (barrier film
Tateishi et al. further teaches that the magnetic layer comprises magnetic particles and a binder resin ([0012]-[0013]) and has a thickness in the range of 0.1 µm to 100 µm [0013], which overlaps the claimed range. Tateishi further teaches that the magnetic particles can comprise alloys of Cr, Fe, Pt, Mn, Zn, Cu, Co, Sr, Si, Ni, Ba, Y, or B [0012] and that the magnetic particles may be included at 36 parts by weight with respect to 12 parts by weight of the binder resin [0054], or equivalently, 33 parts by weight of binder resin with respect to 100 parts by weight of magnetic particles. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, or where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. by including a magnetic layer meeting all of the claim limitations as taught by Tateishi in order to enable magnetic mounting of the encapsulated organic electronic element to a support structure via the encapsulation film.
Regarding claims 2 and 3,
Regarding claim 6, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can have a thickness of 20 µm [0083], which falls squarely within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any one of a metal, a metal oxide, a metal nitride, a metal carbide, a metal oxynitride, or a combination thereof [0014].
Regarding claim 8, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the metal layer (13) can include any one of aluminum, copper, silicon oxide, aluminum oxide, titanium oxide, indium oxide, tin oxide, indium tin oxide, tantalum oxide, zirconium oxide, niobium oxide, or a combination thereof ([0014], [0083], [0088]).
Regarding claim 13, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer is formed of a single layer (12, Fig. 1) or two or more layers (12a, 12b, Fig. 2) [0017].
Regarding claim 14, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) comprises an encapsulation resin [0017].
Regarding claim 15,
Regarding claim 16, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer (12) encapsulates an entire surface of an organic electronic element (22; OED) formed on a substrate (21) (Fig. 3, [0071]).
Regarding claim 17, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation film further comprises a bright spot inhibitor, wherein the moisture adsorbent contained in the encapsulation layer may be one or more of Li2O, BaO, CaO, MgO, silica, zeolite, or titania ([0032]-[0034]), which the instant specification lists as materials which may be used as the bright spot inhibitor (see paragraph [0016]). Yoo et al. further teaches that the bright spot inhibitor material serves to adsorb moisture or vapor in order to prevent moisture or vapor from permeating into the encapsulation structure, thus preventing damage to the encapsulated organic electronic element [0032].
While it is acknowledged that all of the claimed physical properties are not explicitly recited by Yoo et al., the reference teaches all of the claimed features and further teaches examples of materials for the bright spot inhibitor which the instant specification discloses would have the claimed properties. Therefore, the claimed physical properties, i.e. an adsorption energy for outgases being 0 eV or less as calculated by the density functional theory, would be implicitly achieved by any of the materials which may be used as the bright spot inhibitor, as disclosed in [0016] of the instant specification. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the 
Regarding claim 18, Yoo et al. in view of Tateishi teaches all of the limitations of claim 17 above, and Yoo et al. further teaches that the encapsulation layer (12) may be formed in two or more layers, including a first layer (12b; second layer) in contact with the organic electronic element and a second layer (12a; first layer) not in contact with the element (Fig. 2, [0017], [0057]). Yoo et al. further teaches that the bright spot inhibitor (moisture adsorbent) may be contained in the second layer, wherein the first and second layers may be constituted by the same or different components [0017], and wherein a high concentration of bright spot inhibitor present close to the organic electronic device may cause physical damage to the device [0036].
Regarding claim 19, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above, and Yoo et al. further teaches that the encapsulation layer may have a thickness of 30 µm or less, such that the particle diameter of the bright spot inhibitor (moisture adsorbent) must undergo a grinding process to achieve a particle diameter of less than 30 µm in order to remain within the encapsulation layer [0035]. Therefore, Yoo et al. teaches a particle diameter of the bright spot inhibitor that overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0093830) in view of Tateishi (JP 2009-221515, translation via EPO provided) as applied to claim 1 above, and further in view of Kyoung (US 2016/0126492).
Regarding claims 4 and 5, Yoo et al. in view of Tateishi teaches all of the limitations of claim 1 above but does not expressly teach that the encapsulation film further comprises an adhesive layer and a protective layer formed on the metal layer. However, in the analogous art of encapsulation films for organic electronic devices, Kyoung teaches an organic light emitting display apparatus including an encapsulation film (10) which comprises a metal layer (13) which may be a 1 µm to 1000 µm thick layer of iron, aluminum, copper, or a combination thereof [0060]. The encapsulation layer further comprises an adhesive layer (14) and a protective layer (15) formed in that order on the metal layer (Fig. 1B), wherein the protective layer serves to support and protect the adhesive layer, and the adhesive layer serves to encapsulate and protect the organic light emitting display ([0060]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation film of Yoo et al. in view of Tateishi by including a protective layer and an adhesive layer above the metal layer as taught by Kyoung in order to support and protect the layers beneath.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoo et al. (US 2016/0118620) teaches an encapsulation film comprising an encapsulating layer (12) which includes a moisture barrier layer (12b), a crack barrier layer (12a), and an optional laminating layer (12c) (Figs. 1-4, [0070]).
Uchibori et al. (US 2005/0255285) teaches a moisture-adsorbent film comprising a thermally conductive material, a hygroscopic agent, and a resin component for removing moisture from within a sealed atmosphere or an organic electronic device in order to suppress the occurrence of dark spots (Abstract).
Tominetti et al. (“Seal Encapsulation: OLED Sealing Processes”, 10.1007/978-4-431-55761-6_23-2) teaches a variety of different degradation mechanisms of organic electronic devices and additives that may be used to prevent degradation.
Kim et al. (WO 2016/003116) teaches a barrier film having a protective layer (310; p. 6, Ln 212-230) adhered to a metal layer (210) such as aluminum foil (p. 5, Ln 170-200) by a base film (100) comprising an adhesive primer (Fig. 1; p. 4, Ln 134-150).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785        

/IAN A RUMMEL/Primary Examiner, Art Unit 1785